DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 17/105,471 filed on February 16, 2022. Claims 1, 2, and 4-15 are currently pending with the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a resource acquisition module”, “a knowledge extraction module”, “a fusion processing module”, and “a construction module”  in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim1, the limitations directed towards analyzing the patent resource, analyzing the patent resource data, fusing the implicit information, processing the patent specification and the one or more drawings, processing the patent specification and the one or more drawings through the specification-drawing matching analysis method comprises, determining a directional relationship between the reference numbers according to the position information of the reference numbers, and matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers, is a process that, under its broadest reasonably interpretation, covers performance of these limitations in the mind but for the recitation of generic computer components. That is, other than reciting constructing a patent knowledge database, obtaining patent resource data, obtain explicit information and implicit information, constructing the patent knowledge database according to the explicit information and the fused implicit information, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting reference numbers of the technical elements and position information of the reference numbers from the one or more drawings by an image analysis algorithm, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical elements, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitation stating “constructing a patent knowledge database, obtaining patent resource data, obtain explicit information and implicit information, constructing the patent knowledge database according to the explicit information and the fused implicit information, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting reference numbers of the technical elements and position information of the reference numbers from the one or more drawings by an image analysis algorithm, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical elements”, the mention of analyzing the patent resource, analyzing the patent resource data, fusing the implicit information, processing the patent specification and the one or more drawings, processing the patent specification and the one or more drawings through the specification-drawing matching analysis method comprises, determining a directional relationship between the reference numbers according to the position information of the reference numbers, and matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers encompasses an examiner mentally trying to understand patent documents as part of the normal job function of a patent examiner or intellectual property professional. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites “constructing a patent knowledge database, obtaining patent resource data, obtain explicit information and implicit information, constructing the patent knowledge database according to the explicit information and the fused implicit information, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting reference numbers of the technical elements and position information of the reference numbers from the one or more drawings by an image analysis algorithm, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical elements”. Constructing a patent knowledge database, obtaining patent resource data, obtain explicit information and implicit information, constructing the patent knowledge database according to the explicit information and the fused implicit information, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting reference numbers of the technical elements and position information of the reference numbers from the one or more drawings by an image analysis algorithm, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical elements is interpreted by the examiner to be mere data gathering which the courts have found to be insignificant extra-solution activity. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use in conjunction with the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “constructing a patent knowledge database, obtaining patent resource data, obtain explicit information and implicit information, constructing the patent knowledge database according to the explicit information and the fused implicit information, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting reference numbers of the technical elements and position information of the reference numbers from the one or more drawings by an image analysis algorithm, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical elements” is interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). Mere instructions to apply additional elements using generic computer components (“patent knowledge database”) cannot provide an inventive concept. To further elaborate, the additional limitations “constructing a patent knowledge database, obtaining patent resource data, obtain explicit information and implicit information, constructing the patent knowledge database according to the explicit information and the fused implicit information, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting reference numbers of the technical elements and position information of the reference numbers from the one or more drawings by an image analysis algorithm, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical elements” does not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 1 is not patent eligible.

With respect to claim 13, the limitations directed towards analyzing the patent resource data, fuse the implicit information, processing the patent specification and the one or more drawings, processing the patent specification and the one or more drawings through the specification-drawing matching analysis method comprises: determining a directional relationship between the reference numbers according to the position information of the reference numbers, and matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers, is a process that, under its broadest reasonably interpretation, covers performance of these limitations in the mind but for the recitation of generic computer components. That is, other than reciting a device for constructing a patent knowledge database, comprising: a resource acquisition module, a knowledge extraction module, a fusion processing module, and a construction module, wherein: the resource acquisition module is used to acquire patent resource data, the knowledge extraction module is used to analyze the patent resource data to obtain explicit information and implicit information, the explicit information comprises attribute information of each entity in a preset entity set, the implicit information comprises an entity relationship of technical elements, the construction module is used to construct the patent knowledge database to obtain the patent resource data according to the explicit information and the fused implicit information, the patent resource data comprises a patent specification and one or more drawings corresponding to the patent specification, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis methods, and extracting reference numbers of the technical elements and position information of the reference numbers from the one or more drawings by an image analysis algorithm, extracting description information corresponding to each of the reference numbers from the patent specification and obtain the entity relationship of the technical elements, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitation stating “a device for constructing a patent knowledge database, comprising: a resource acquisition module, a knowledge extraction module, a fusion processing module, and a construction module, wherein: the resource acquisition module is used to acquire patent resource data, the knowledge extraction module is used to analyze the patent resource data to obtain explicit information and implicit information, the explicit information comprises attribute information of each entity in a preset entity set, the implicit information comprises an entity relationship of technical elements, the construction module is used to construct the patent knowledge database to obtain the patent resource data according to the explicit information and the fused implicit information, the patent resource data comprises a patent specification and one or more drawings corresponding to the patent specification, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis methods, and extracting reference numbers of the technical elements and position information of the reference numbers from the one or more drawings by an image analysis algorithm, extracting description information corresponding to each of the reference numbers from the patent specification and obtain the entity relationship of the technical elements”, the mention of analyzing the patent resource data, fuse the implicit information, processing the patent specification and the one or more drawings, processing the patent specification and the one or more drawings through the specification-drawing matching analysis method comprises: determining a directional relationship between the reference numbers according to the position information of the reference numbers, and matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers encompasses an examiner mentally trying to understand patent documents as part of the normal job function of a patent examiner or intellectual property professional. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites “a device for constructing a patent knowledge database, comprising: a resource acquisition module, a knowledge extraction module, a fusion processing module, and a construction module, wherein: the resource acquisition module is used to acquire patent resource data, the knowledge extraction module is used to analyze the patent resource data to obtain explicit information and implicit information, the explicit information comprises attribute information of each entity in a preset entity set, the implicit information comprises an entity relationship of technical elements, the construction module is used to construct the patent knowledge database to obtain the patent resource data according to the explicit information and the fused implicit information, the patent resource data comprises a patent specification and one or more drawings corresponding to the patent specification, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis methods, and extracting reference numbers of the technical elements and position information of the reference numbers from the one or more drawings by an image analysis algorithm, extracting description information corresponding to each of the reference numbers from the patent specification and obtain the entity relationship of the technical elements”. A device, a patent knowledge database, a resource acquisition module, a knowledge extraction module, a fusion processing module, and a construction module is recited at a high level of generality (i.e., as a generic computer performing a generic computer function of analyzing) such that it amounts to no more than mere instructions to apply the exception. Constructing a patent knowledge database, acquire patent resource data, obtain explicit information and implicit information, the explicit information comprises attribute information of each entity in a preset entity set, the implicit information comprises an entity relationship of technical element, construct the patent knowledge database to obtain the patent resource data according to the explicit information and the fused implicit information, the patent resource data comprises a patent specification and one or more drawings corresponding to the patent specification, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting reference numbers of the technical elements and position information of the reference numbers from the one or more drawings by an image analysis algorithm, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical elements is interpreted by the examiner to be mere data gathering which the courts have found to be insignificant extra-solution activity. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use in conjunction with the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, a device, a patent knowledge database, a resource acquisition module, a knowledge extraction module, a fusion processing module, and a construction module recited at a high level of generality to apply the exception using generic components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements constructing a patent knowledge database, acquire patent resource data, obtain explicit information and implicit information, the explicit information comprises attribute information of each entity in a preset entity set, the implicit information comprises an entity relationship of technical element, construct the patent knowledge database to obtain the patent resource data according to the explicit information and the fused implicit information, the patent resource data comprises a patent specification and one or more drawings corresponding to the patent specification, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis method, extracting reference numbers of the technical elements and position information of the reference numbers from the one or more drawings by an image analysis algorithm, extracting description information corresponding to each of the reference numbers from the patent specification, and obtain the entity relationship of the technical element is interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). To further elaborate, the additional limitations “a device for constructing a patent knowledge database, comprising: a resource acquisition module, a knowledge extraction module, a fusion processing module, and a construction module, wherein: the resource acquisition module is used to acquire patent resource data, the knowledge extraction module is used to analyze the patent resource data to obtain explicit information and implicit information, the explicit information comprises attribute information of each entity in a preset entity set, the implicit information comprises an entity relationship of technical elements, the construction module is used to construct the patent knowledge database to obtain the patent resource data according to the explicit information and the fused implicit information, the patent resource data comprises a patent specification and one or more drawings corresponding to the patent specification, obtain the implicit information, obtain the entity relationship of the technical elements through a specification-drawing matching analysis methods, and extracting reference numbers of the technical elements and position information of the reference numbers from the one or more drawings by an image analysis algorithm, extracting description information corresponding to each of the reference numbers from the patent specification and obtain the entity relationship of the technical elements” does not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 13 is not patent eligible.

With respect to claim 2, the limitations are directed towards wherein analyzing the patent resource data to obtain the explicit information comprises extracting the explicit information from structural information from the patent specification through a named entity recognition algorithm. The elements directed to analyzing the patent resource data further elaborate the abstract idea and the human mind and/or with pen and paper can analyze the patent resource data. The elements directed to obtain the explicit information comprises extracting the explicit information from structural information from the patent specification through a named entity recognition algorithm are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). Therefore, claim 2 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 4, the limitations are directed towards wherein processing the patent specification and the one or more drawings through the specification-drawing matching analysis method further comprises: matching the reference numbers, the position information of the reference numbers, and the description information corresponding to the reference numbers. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can process the patent specification and the one or more drawings through the specification-drawing matching analysis method by matching the reference numbers, the position information of the reference numbers, and the description information corresponding to the reference numbers. Therefore, claim 4 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 5, the limitations are directed to wherein the image analysis algorithm comprises a supervised learning algorithm based on a deep neural network model. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claim 5 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 6, the limitations are directed to wherein extracting the reference numbers of the technical elements and the position information of the reference numbers from the one or more drawings through the supervised learning algorithm based on the deep neural network model comprises: extracting basic feature information of the one or more drawings through a feature extraction convolutional network in the deep neural network model, and processing the basic feature information through a specification detection convolutional network in the deep neural network model to detect the reference numbers and the position information of the reference numbers. The elements directed to extracting the reference numbers of the technical elements and the position information of the reference numbers from the one or more drawings through the supervised learning algorithm based on the deep neural network model comprises: extracting basic feature information of the one or more drawings through a feature extraction convolutional network in the deep neural network model, and specification detection convolutional network in the deep neural network model to detect the reference numbers and the position information of the reference numbers are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). Therefore, claim 6 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 7, the limitations are directed to wherein a loss function of the deep neural network model is: 
    PNG
    media_image1.png
    51
    383
    media_image1.png
    Greyscale
 wherein, x represents a matching matrix of the reference numbers, c represents a confidence of a detection, I represents a predicted reference number position, 9 represents a real reference Amendment(17/105,471) -3-Atty. Ref.: SHOP271WOUS number position, N represents a number of default bounding boxes that matches real bounding boxes, L0"f (x, c)represents a loss of the confidence, L(' ' represents a loss of the position information, and a represents a balance factor. These limitations, under its broadest reasonably interpretation, covers a mathematical operation or an act of calculating using mathematical methods. If a claim limitation, under its broadest reasonable interpretation recites a mathematical calculation, then the claim falls within the “Mathematical Concepts” grouping of abstract ideas. Therefore, claim 7 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 8, the limitations are directed to wherein extracting the description information corresponding to each of the reference numbers from the patent specification comprises: extracting named entities from the patent specification through a supervised learning algorithm based on a bi-LSTM(Long Short Term Memory) network model, and associating the named entities and the reference numbers to obtain the description information corresponding to each of the reference numbers. The elements directed towards associating the named entities and the reference numbers further elaborate the abstract idea and the human mind and/or with pen and paper can associate the named entities and the reference numbers. The additional elements directed towards extracting the description information corresponding to each of the reference numbers from the patent specification comprises: extracting named entities from the patent specification through a supervised learning algorithm based on a bi-LSTM(Long Short Term Memory) network model, and obtain the description information corresponding to each of the reference numbers are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))).  Therefore, claim 8 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 9, the limitations are directed to wherein matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers comprises: matching the description information corresponding to the reference numbers to the reference numbers in the drawings to obtain a directional relationship between various description information, and generating a relationship graph according to the directional relationship among the various description information and storing the relationship graph. The elements directed towards matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers comprises: matching the description information corresponding to the reference numbers to the reference numbers in the drawings, and generating a relationship graph according to the directional relationship among the various description information further elaborates the abstract idea and the human mind and/or with pen and paper can match the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers and match the description information corresponding to the reference numbers to the reference numbers in the drawings, and generate a relationship graph according to the directional relationship among the various description information and storing the relationship graph. The additional elements directed towards obtain a directional relationship between various description information are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). Therefore, claim 9 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 10, the limitations are directed to wherein: the implicit information further comprises an entity relationship of technical terms, and analyzing the patent resource data to obtain the implicit information comprises processing the patent specification to obtain the entity relationship of the technical terms by a reasoning algorithm based on specification analysis. The elements directed towards the implicit information further comprises an entity relationship of technical terms, and analyzing the patent resource data, and processing the patent specification further elaborates the abstract idea and the human mind and/or with pen and paper can include entity relationships as part of the implicit information, analyze the patent resource data, and process the specification. The additional elements directed towards obtain the implicit information and obtain the entity relationship of the technical terms by a reasoning algorithm based on specification analysis are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). Therefore, claim 10 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 11, the limitations are directed to wherein: the implicit information further comprises an entity relationship of technical terms, and analyzing the patent resource data to obtain the implicit information comprises processing the patent specification to obtain the entity relationship of the technical terms by a reasoning algorithm based on specification analysis. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can analyzing the patent resource data to obtain the implicit information comprises processing the patent specification to obtain the entity relationship of the technical terms by a reasoning algorithm based on specification analysis using entity relationship of technical terms. Therefore, claim 11 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 12, the limitations are directed to wherein fusing the implicit information comprises: generating corresponding feature vectors according to various entity relationships included in the implicit information, using a linear classifier to judge the various entity relationships according to the feature vectors, calculating a probability that the various entity relationships are real relationships, and filtering the various entity relationships whose probability are less than a set threshold. These elements further elaborates the abstract idea and the human mind and/or with pen and paper can fuse the implicit information by generating corresponding feature vectors according to various entity relationships included in the implicit information, using a linear classifier to judge the various entity relationships according to the feature vectors, calculating a probability that the various entity relationships are real relationships, and filtering the various entity relationships whose probability are less than a set threshold . Therefore, claim 12 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 14, the limitations are directed to a computing device, comprising: a memory storing a computer program, and a processor, wherein: the processor executes the computer program to implement the method according to claim 1. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claim 14 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 15, the limitations are directed to a computer-readable storage medium, wherein: a computer program is stored on the storage medium, and when the computer program is executed by a processor, the computer program implements the method according to claim 1. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claim 15 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.


Claim 15 does not fall within at least one of the four categories of patent eligible subject matter because they are directed to “A computer-readable storage medium, wherein: a computer program is stored on the storage medium, and when the computer program is executed by a processor, the computer program implements…” however, the “computer-readable storage medium” include signals.
Claim 15 recites “A computer-readable storage medium, wherein: a computer program is stored on the storage medium, and when the computer program is executed by a processor, the computer program implements…” The specification does not contain a definition for “computer-readable storage medium.”  The broadest reasonable interpretation of claimed “A computer-readable storage medium” covers a form of transitory signals per se. Signals are non-statutory subject matter.  As such, this claim is not directed to one of the statutory categories of invention, because it is directed to signals and as such fails to fall into a statutory category of invention as per the definition of the medium in the specification which could includes signals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 10, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukman et al. (U.S. Publication No.: US 20150187033 A1) hereinafter Sukman, in view of Elias (U.S. Publication No.: US 20190179839 A1) hereinafter Elias.
As to claim 1: 
Sukman discloses:
A method for constructing a patent knowledge database [Paragraph 0096 teaches in step 378, the software stores the correlations between patent claims and elements in a manner that preserves the specific relationship of such elements with the annotated claims. For each patent, each of the claim correlations may be stored in association with an identifier for the patent document itself so as to create a patent record that contains all of the correlations associated with the patent's claims. Paragraph 0189 teaches the software program is configured to enable the user to separately memorialize (or store) information relating to the list of specifically selected elements by the user in conjunction with a workspace. Note: Storing claim correlations with identifier for the patent document as part of a created patent record that is memorialized (stored) is interpreted to be constructing a patent knowledge database.], comprising: 
obtaining patent resource data [Paragraph 0080 and Figure 5 teaches first, in step 330, the user reads and analyzes a target patent reference with a view toward determining aspects (i.e., elements, steps, features or conditions) that are necessary to infringe the patent. Note: Reading and analyzing a patent is interpreted to read on the claimed obtaining patent resource data because the patent is interpreted to be resource containing the patent information data.], 
analyzing the patent resource data to obtain explicit information and implicit information [Paragraph 0082 teaches in carrying out the step 336, the user refers to the claims portion of a patent reference to identify explicit or implicit elements thereof that are necessary for an article or process to embody in order for such article or process to infringe the patent. In a sense, a claim of a patent reference could be considered to constitute an aggregate of individual elements (or concepts) that each represent a boundary of the invention subject to the claim. With regard to design-type patent references, claimed elements constitute the aggregated design features of any claimed ornamental design. In making these determinations, preferably, the user determines which explicit or implicit elements of the independent claims are sufficiently clear and unambiguous from the language of the claims in view of any necessary supporting materials (e.g., patent specification and drawings, prosecution history, related art, and technical publications). Paragraph 0083 teaches a patent publication may comprise a set of claims 1 through 20. Of claims 1 through 20, claims 1 and 10 are the only independent claims. Both claims 1 and 20 recite "a composition comprising the element argon." Thus, "comprising the element argon" may be considered to be an identifiable element. In addition, a user may also identify the implicit element of "comprising an inert gas." Note: The examiner interprets determining explicit or implicit elements of independent claims in a patent reference for sufficiently clear and unambiguous language from a patent publication reads on the claimed analyzing the patent resource data to obtain explicit information and implicit information.],
fusing the implicit information, constructing the patent knowledge database according to the explicit information and the fused implicit information [Paragraph 0073 teaches enabling collaborative use and creation of databases and workspaces by a plurality of users. Paragraph 0082 teaches the user refers to the claims portion of a patent reference to identify explicit or implicit elements thereof that are necessary for an article or process to embody in order for such article or process to infringe the patent. Paragraph 0083 recites both claims 1 and 20 recite "a composition comprising the element argon." Thus, "comprising the element argon" may be considered to be an identifiable element. In addition, a user may also identify the implicit element of "comprising an inert gas”. Paragraph 0085 teaches once the user has identified elements according to the standard of analysis described above, the software program is adapted to enable the user to store such information in an efficient manner, providing a unique technological advantage that is unattainable by mere manual labor. Referring again to FIG. 3, the "Build Workspace" module 310 enables the user to memorialize elements (and their associations with their respective patent reference), as identified above, in a workspace. Paragraph 0086 teaches the memorialization of such elements is enabled by the second GUI 326 shown in FIG. 4. The second GUI 326 includes the display of a menu bar 340 for enabling access to basic operations. The second GUI 326 further includes an "Element Input" portion 342 for adding new elements or modifying existing elements in a workspace. Paragraph 0095 teaches the process of associating elements with patent references may be based on a previously completed patent analysis, as described above, in which each independent claim of the patent reference is appropriately associated with one or more elements, although in some embodiments no such analysis need be performed ahead of time. Paragraph 0096 teaches in step 378, the software stores the correlations between patent claims and elements in a manner that preserves the specific relationship of such elements with the annotated claims. For each patent, each of the claim correlations may be stored in association with an identifier for the patent document itself so as to create a patent record that contains all of the correlations associated with the patent's claims. Paragraph 0189 teaches the software program is configured to enable the user to separately memorialize (or store) information relating to the list of specifically selected elements by the user in conjunction with a workspace. Note: Building a workspace (patent knowledge database) with explicit elements such as “a composition comprising the element argon” or implicit elements such as “comprising an inert gas” and, although not explicitly stated in the prior, a noble gas, based on an analysis of the claims of patent publication reads on the instant application’s claim of fusing the implicit information, constructing the patent knowledge database according to the explicit information and the fused implicit information because the workspace that represents stored elements such as “comprising an inert gas” and, reasonably, comprising a noble gas is considered to be fused implicit information. The claimed fusing implicit information is interpreted to be memorializing (storing) implicit information together in a workspace (database).], wherein: the explicit information comprises attribute information of each entity in a preset entity set [Paragraph 0083 recites both claims 1 and 20 recite "a composition comprising the element argon." Thus, "comprising the element argon" may be considered to be an identifiable element. In addition, a user may also identify the implicit element of "comprising an inert gas”. Paragraph 0167 teaches this process provides a more concise display of elements to the user by eliminating those elements that could not logically be relevant to the user's search reference entity based on the user's choice of initial set of patent references. Paragraph 0171 teaches a user provides or keeps in mind knowledge of a reference entity (e.g., a particular product, method, apparatus, system, composition, etc.) for which the analysis is to be conducted. Paragraph 0175 teaches the numerical count associated with an element corresponds to the number of patent references that are independently associated with such element (i.e. associated such that the element alone is required for a reference entity to embody in order to infringe such patent) and any species elements thereof. Note: Entities such as a particular product, method, apparatus, system, composition (attribute information) based on an initial set (preset entity set) of patent references reads on the claimed attribute information of each entity in a preset entity set. For example, the explicit recitation of argon (entity) interpreted by the examiner to be an attribute reads on the claimed explicit information.], the implicit information comprises an entity relationship of technical elements [Paragraph 0083 recites both claims 1 and 20 recite "a composition comprising the element argon." Thus, "comprising the element argon" may be considered to be an identifiable element. In addition, a user may also identify the implicit element of "comprising an inert gas”. Note: An implicit element (technical element) such as “comprising an inert gas” related to the entity argon (technical element) reads on the claimed the implicit information comprises an entity relationship of technical elements.], the patent resource data comprises a patent specification and one or more drawings corresponding to the patent specification [Paragraph 0082 teaches the user determines which explicit or implicit elements of the independent claims are sufficiently clear and unambiguous from the language of the claims in view of any necessary supporting materials (e.g., patent specification and drawings, prosecution history, related art, and technical publications.], and analyzing the patent resource data to obtain the implicit information comprises- processing the patent specification and the one or more drawings to obtain the entity relationship of the technical elements through a specification-drawing matching analysis method [Paragraph 0082 teaches the user determines which explicit or implicit elements of the independent claims are sufficiently clear and unambiguous from the language of the claims in view of any necessary supporting materials (e.g., patent specification and drawings, prosecution history, related art, and technical publications.], processing the patent specification and the one or more drawings through the specification-drawing matching analysis method [Paragraph 0082 teaches the user determines which explicit or implicit elements of the independent claims are sufficiently clear and unambiguous from the language of the claims in view of any necessary supporting materials (e.g., patent specification and drawings, prosecution history, related art, and technical publications.] comprises: 
Sukman discloses some of the limitations as set forth in the rejection of claim 1, but does not appear to expressly disclose extracting reference numbers of the technical elements and position information of the reference numbers from the one or more drawings by an image analysis algorithm, extracting description information corresponding to each of the reference numbers from the patent specification, determining a directional relationship between the reference numbers according to the position information of the reference numbers, and matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers to obtain the entity relationship of the technical elements.
Elias discloses:
extracting reference numbers of the technical elements and position information of the reference numbers from the one or more drawings by an image analysis algorithm [Paragraph 0070 teaches at block 52 a drawing (or drawings), such as a patent drawing, is received. For example, a user may select a patent drawing that is presented in a graphical interface. Next, at block 54, the system extracts part numbers from the selected drawing. For example, optical character recognition may be utilized to detect and extract the part numbers from the selected drawing. Note: Locating (position information) via optical character recognition (image analysis algorithm) and extracting part numbers (reference numbers) reads on the claimed extracting reference numbers of the technical elements and position information of the reference numbers from the one or more drawings by an image analysis algorithm.], extracting description information corresponding to each of the reference numbers from the patent specification [Paragraph 0023 teaches the specification portion of the patent or patent application, which may also be referred to as the disclosure, generally encompasses the remainder of the patent or patent application and provides a detailed explanation of what is in the claims, defines the scope of the claims, illustrates items within the claims, provides various embodiments, and generally provides a concise explanation of an invention in such a manner that a person having ordinary skill in the art can understand the claims. In some jurisdictions, it may be necessary for the specification to have literal support for terms that are present in the claims. That is, claim terms must be explicitly included and defined within the specification. Paragraph 0071 teaches the part names associated with the extracted part numbers are retrieved at block 56. As an example and not a limitation, an extracted part number “10” of the selected drawing may be associated with the phrase “concrete anchor” in the text of the patent-related document associated with the selected drawing Paragraph 0088 teaches an antecedent basis column 202, a description support column 203, and a parts column 204. An “X” in the antecedent basis column 202 next to a term indicates that antecedent basis is provided for a particular term (e.g., there is antecedent basis for the claim term “anchor apex” in the illustrated example). Anteceded basis is not provided for the terms in which an “X” is absent (e.g., “anchor” in the illustrated example). The parts column 204 indicates the part number assigned to the claim term in the Detailed Description section and in the figures. Note: Phrases  that are associated with part number assignments (reference numbers) found in the text of the patent-related document (description information) associated with the selected drawing from the specification reads on the claimed extracting description information corresponding to each of the reference numbers from the patent specification.], determining a directional relationship between the reference numbers according to the position information of the reference numbers [Paragraph 0056 teaches the parts index logic 244d may contain programming instructions to identify a plurality of parts and part variant relationships derived from the patent text that conceptually interrelate part expressions (i.e., part names). Paragraph 0070 teaches at block 52 a drawing (or drawings), such as a patent drawing, is received. For example, a user may select a patent drawing that is presented in a graphical interface. Next, at block 54, the system extracts part numbers from the selected drawing. For example, optical character recognition may be utilized to detect and extract the part numbers from the selected drawing. Paragraph 0088 teaches an antecedent basis column 202, a description support column 203, and a parts column 204. An “X” in the antecedent basis column 202 next to a term indicates that antecedent basis is provided for a particular term (e.g., there is antecedent basis for the claim term “anchor apex” in the illustrated example). Anteceded basis is not provided for the terms in which an “X” is absent (e.g., “anchor” in the illustrated example). The parts column 204 indicates the part number assigned to the claim term in the Detailed Description section and in the figures. Note: Antecedent basis relationships indicating a direct relationship (directional relationship) between term and associated located (position information) part number (reference number) reads on the claimed determining a directional relationship between the reference numbers according to the position information of the reference numbers. Also, variant relationships derived from patents that are directly related to the plurality of part and associated part numbers further reads on the claimed determining a directional relationship between the reference numbers according to the position information of the reference numbers.], and matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers to obtain the entity relationship of the technical elements [Paragraph 0056 teaches the parts index logic 244d may contain programming instructions to identify a plurality of parts and part variant relationships derived from the patent text that conceptually interrelate part expressions (i.e., part names). Paragraph 0070 teaches at block 52 a drawing (or drawings), such as a patent drawing, is received. For example, a user may select a patent drawing that is presented in a graphical interface. Next, at block 54, the system extracts part numbers from the selected drawing. For example, optical character recognition may be utilized to detect and extract the part numbers from the selected drawing. Paragraph 0088 teaches an antecedent basis column 202, a description support column 203, and a parts column 204. An “X” in the antecedent basis column 202 next to a term indicates that antecedent basis is provided for a particular term (e.g., there is antecedent basis for the claim term “anchor apex” in the illustrated example). Anteceded basis is not provided for the terms in which an “X” is absent (e.g., “anchor” in the illustrated example). The parts column 204 indicates the part number assigned to the claim term in the Detailed Description section and in the figures. Note: Antecedent basis relationships indicating a direct relationship (directional relationship) between term (entity) and associated located (position information) part number (reference number) must reasonably include the claimed matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers to obtain the entity relationship of the technical elements.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sukman, by incorporating an analysis of terms, part numbers, and relationships between term variants as related patents and patent applications, as taught by Elias (Paragraph 0023, 0056, 0070, and 0088), because both applications are directed to patent document analysis; incorporating an analysis of terms, part numbers, and relationships between term variants as related patents and patent applications provides improvement in the way that data is collected and analyzed for patents and patent applications (see Elias Paragraph 0024). 

Claims 13-15 are similarly rejected because they are similar in scope.

As to claim 2:
Sukman and Elias discloses all of the limitations as set forth in the rejection of claim 1.
Elias also discloses:
The method for constructing the patent knowledge database according to claim 1, wherein analyzing the patent resource data to obtain the explicit information comprises extracting the explicit information from structural information from the patent specification through a named entity recognition algorithm [Paragraph 0023 teaches claim terms must be explicitly included and defined within the specification. Paragraph 0068 teaches parts index described above includes part names, associated part numbers, and bibliographic information. Paragraph 0070 teaches a user may select a patent drawing that is presented in a graphical interface. Next, at block 54, the system extracts part numbers from the selected drawing. For example, optical character recognition may be utilized to detect and extract the part numbers from the selected drawing. Note: The optical character recognition (named entity recognition algorithm ) used to detect and extract part numbers (obtain and extract the explicit information) from selected drawings (patent resource data and structural information from the patent specification) reads on the claimed analyzing the patent resource data to obtain the explicit information comprises extracting the explicit information from structural information from the patent specification through a named entity recognition algorithm.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sukman, by incorporating an analysis of terms, part numbers, and relationships between term variants as related patents and patent applications, as taught by Elias (Paragraph 0023, 0056, 0070, and 0088), because both applications are directed to patent document analysis; incorporating an analysis of terms, part numbers, and relationships between term variants as related patents and patent applications provides improvement in the way that data is collected and analyzed for patents and patent applications (see Elias Paragraph 0024). 

As to claim 4:
Sukman and Elias discloses all of the limitations as set forth in the rejection of claim 1.
Elias also discloses:
The method for constructing the patent knowledge database according to claim 1, wherein processing the patent specification and the one or more drawings through the specification-drawing matching analysis method further comprises: matching the reference numbers, the position information of the reference numbers, and the description information corresponding to the reference numbers [Paragraph 0056 teaches the parts index logic 244d may contain programming instructions to identify a plurality of parts and part variant relationships derived from the patent text that conceptually interrelate part expressions (i.e., part names). Paragraph 0070 teaches at block 52 a drawing (or drawings), such as a patent drawing, is received. For example, a user may select a patent drawing that is presented in a graphical interface. Next, at block 54, the system extracts part numbers from the selected drawing. For example, optical character recognition may be utilized to detect and extract the part numbers from the selected drawing. Paragraph 0088 teaches an antecedent basis column 202, a description support column 203, and a parts column 204. An “X” in the antecedent basis column 202 next to a term indicates that antecedent basis is provided for a particular term (e.g., there is antecedent basis for the claim term “anchor apex” in the illustrated example). Anteceded basis is not provided for the terms in which an “X” is absent (e.g., “anchor” in the illustrated example). The parts column 204 indicates the part number assigned to the claim term in the Detailed Description section and in the figures. Note: Antecedent basis relationships indicating a direct relationship (directional relationship) between term (entity) and associated located (position information) part number (reference number) must reasonably include the claimed matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers to obtain the entity relationship of the technical elements.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sukman, by incorporating an analysis of terms, part numbers, and relationships between term variants as related patents and patent applications, as taught by Elias (Paragraph 0023, 0056, 0070, and 0088), because both applications are directed to patent document analysis; incorporating an analysis of terms, part numbers, and relationships between term variants as related patents and patent applications provides improvement in the way that data is collected and analyzed for patents and patent applications (see Elias Paragraph 0024).
As to claim 10:
Sukman discloses:
The method for constructing the patent knowledge database according to claim 1, wherein: the implicit information further comprises an entity relationship of technical terms [Paragraph 0082 teaches the user determines which explicit or implicit elements of the independent claims are sufficiently clear and unambiguous from the language of the claims in view of any necessary supporting materials (e.g., patent specification and drawings, prosecution history, related art, and technical publications. Note: Determining supporting materials for implicit elements (entities) in claims in view of or related to information (technical terms) reads on the claimed the implicit information further comprises an entity relationship of technical terms because information in supporting material such as the patent specification and patent drawings reasonably includes technical terms.], and analyzing the patent resource data to obtain the implicit information comprises processing the patent specification to obtain the entity relationship of the technical terms by a reasoning algorithm based on specification analysis [Paragraph 0082 teaches the user determines which explicit or implicit elements of the independent claims are sufficiently clear and unambiguous from the language of the claims in view of any necessary supporting materials (e.g., patent specification and drawings, prosecution history, related art, and technical publications. Paragraph 0083 teaches as an example, a patent publication may comprise a set of claims 1 through 20. Of claims 1 through 20, claims 1 and 10 are the only independent claims. Both claims 1 and 20 recite "a composition comprising the element argon." Thus, "comprising the element argon" may be considered to be an identifiable element. In addition, a user may also identify the implicit element of "comprising an inert gas." The element of "comprising the element argon" may be considered a species of the element "comprising an inert gas" because argon is a specific element that is essentially within the scope of the genus of inert gases. Note: Determining supporting materials for implicit elements (entities) in claims in view of or related to information (technical terms) reads on the claimed analyzing the patent resource data to obtain the implicit information comprises processing the patent specification to obtain the entity relationship of the technical terms by a reasoning algorithm based on specification analysis because the example of an analysis utilizing genus and species reasoning (reasoning algorithm) to determine the element of "comprising the element argon" may be considered a species of the element "comprising an inert gas" because argon is a specific element that is essentially within the scope of the genus of inert gases. To further elaborate, determining implicit elements such as “comprising an inert gas” based on supporting material such as patent specification further reads on a specification analysis providing implicit information.]

As to claim 11:
Sukman discloses:
The method for constructing the patent knowledge database according to claim 10, wherein processing the patent specification by the reasoning algorithm based on the specification analysis comprises: processing the patent specification through at least one of a term embedding analysis algorithm [Paragraph 0082 teaches the user determines which explicit or implicit elements of the independent claims are sufficiently clear and unambiguous from the language of the claims in view of any necessary supporting materials (e.g., patent specification and drawings, prosecution history, related art, and technical publications. Paragraph 0083 teaches as an example, a patent publication may comprise a set of claims 1 through 20. Of claims 1 through 20, claims 1 and 10 are the only independent claims. Both claims 1 and 20 recite "a composition comprising the element argon." Thus, "comprising the element argon" may be considered to be an identifiable element. In addition, a user may also identify the implicit element of "comprising an inert gas." The element of "comprising the element argon" may be considered a species of the element "comprising an inert gas" because argon is a specific element that is essentially within the scope of the genus of inert gases. Paragraph 0089 teaches as a matter of strategy, a user may embed into parent elements, as species, elements that logically constitute species of the parent element within which they are embedded. For example, an element "comprises neon" may logically constitute a species of "comprises an inert gas." Thus, a user preferably may embed the element "comprises neon" within "comprises an inert gas." Also, as a matter of strategy, the user may add elements that serve only as placeholders, i.e. are not intended to be associated with patent references. Such placeholders may assist the user in organizing elements. For example, a placeholder "volume" may be used to have embedded therein the elements "volume less than 50 cubic centimeters" and "volume greater than 150 cubic centimeters. Note: A an embedding strategy (algorithm) used to determine (analyze) implicit elements such as “comprises an inert gas” found in a specification that embeds “comprises neon” (term embedding) within “comprises an inert gas” reads on the claimed the patent specification by the reasoning algorithm based on the specification analysis comprises: processing the patent specification through at least one of a term embedding analysis algorithm.] a term frequency statistical algorithm, a co-word analysis algorithm, or

Claim(s) 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukman et al. (U.S. Publication No.: US 20150187033 A1) hereinafter Sukman, in view of Elias (U.S. Publication No.: US 20190179839 A1) hereinafter Elias, and further in view of Akhonder et al. (WO 2019173444 A1) hereinafter Akhonder.
As to claim 5:
Sukman and Elias discloses all of the limitations as set forth in the rejection of claim 1, but does not appear to expressly disclose the method for constructing the patent knowledge database according to claim 1, wherein the image analysis algorithm comprises a supervised learning algorithm based on a deep neural network model.
Akhonder discloses:
The method for constructing the patent knowledge database according to claim 1, wherein the image analysis algorithm comprises a supervised learning algorithm based on a deep neural network model [Page 7 Lines 8-10 teaches drawings, sequences, or other additional information containing chemical data may be found at the very end of the patent document (e.g., after a claims listing and an abstract). Page 23 Lines 23-26 teach the machine learning logic 341 may generally be a logic module that incorporates one or more machine learning algorithms therein. The machine learning algorithms contained within the machine learning logic 341 and utilized by the chemical entity recognition system 120 (FIG. 3A). Page 23 Line 30 – Page 24 Line 1-16 teaches the machine learning algorithms may be supervised learning algorithms unsupervised learning algorithms, semi- supervised learning algorithms, and reinforcement learning algorithms. Specific examples of machine learning algorithms may include, but are not limited to, nearest neighbor algorithms, naive Bayes algorithms, decision tree algorithms, linear regression algorithms, supervised vector machines, neural networks, clustering algorithms, association rule learning algorithms, Q-leaming algorithms, temporal difference algorithms, and deep adversarial networks. Other specific examples of machine learning algorithms within the machine learning logic 341 should generally be understood and are included within the scope of the present disclosure. Illustrative examples of machine learning models include, but are not limited to, a convolutional neural network (CNN) model, a long short-term memory (LSTM) model, a neural network (NN) model, a dynamic time warping (DTW) model, or the like.. Page 24 Lines 17-22 teach the chemical entity extraction logic 342 contained within the machine learning logic 341 generally contains programming instructions for extracting chemical entities from a chemical patent document. That is, the chemical entity extraction logic 342 may contain programming instructions for receiving a normalized/unified patent document from the corpus of patent documents, analyzing the document, and determining chemical entities contained within the document. Note: The chemical entity recognition system (image analysis) that utilizes, based on a neural network model associated with deep adversarial networks (deep neural network model), supervised machine learning algorithms (supervised learning algorithm) to extract entities from patent documents that include drawings reads on the claimed the image analysis algorithm comprises a supervised learning algorithm based on a deep neural network model.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sukman and Elias, by incorporating an entity recognition system that utilizes, based on a neural network model, supervised machine learning algorithms to extract entities from patent documents that include drawings, as taught by Akhonder (Page 7 Lines 8-10, Page 23 Lines 23-26, Page 23 Line 30 – Page 24 Line 1, and Page 24 Lines 17-22, ), because the three applications are directed to patent document analysis; incorporating an entity recognition system that utilizes, based on a neural network model, supervised machine learning algorithms to extract entities from patent documents that include drawings improves the usefulness of patent resources (see Akhonder Page 8 Line 16). 

As to claim 6:
Sukman, Elias, and Akhonder, discloses all of the limitations as set forth in the rejection of claim 1 and 5.
Akhonder also discloses:
The method for constructing the patent knowledge database according to claim 5, wherein extracting the reference numbers of the technical elements and the position information of the reference numbers from the one or more drawings through the supervised learning algorithm based on the deep neural network model comprises: extracting basic feature information of the one or more drawings through a feature extraction convolutional network in the deep neural network model [Page 7 Lines 8-10 teaches drawings, sequences, or other additional information containing chemical data may be found at the very end of the patent document (e.g., after a claims listing and an abstract). Page 23 Lines 23-26 teach the machine learning logic 341 may generally be a logic module that incorporates one or more machine learning algorithms therein. The machine learning algorithms contained within the machine learning logic 341 and utilized by the chemical entity recognition system 120 (FIG. 3A). Page 23 Line 30 – Page 24 Line 1-16 teaches the machine learning algorithms may be supervised learning algorithms unsupervised learning algorithms, semi- supervised learning algorithms, and reinforcement learning algorithms. Specific examples of machine learning algorithms may include, but are not limited to, nearest neighbor algorithms, naive Bayes algorithms, decision tree algorithms, linear regression algorithms, supervised vector machines, neural networks, clustering algorithms, association rule learning algorithms, Q-leaming algorithms, temporal difference algorithms, and deep adversarial networks. Other specific examples of machine learning algorithms within the machine learning logic 341 should generally be understood and are included within the scope of the present disclosure. Illustrative examples of machine learning models include, but are not limited to, a convolutional neural network (CNN) model, a long short-term memory (LSTM) model, a neural network (NN) model, a dynamic time warping (DTW) model, or the like.. Page 24 Lines 17-22 teach the chemical entity extraction logic 342 contained within the machine learning logic 341 generally contains programming instructions for extracting chemical entities from a chemical patent document. That is, the chemical entity extraction logic 342 may contain programming instructions for receiving a normalized/unified patent document from the corpus of patent documents, analyzing the document, and determining chemical entities contained within the document. Note: The chemical entity recognition system (image analysis) that utilizes, based on a convolutional neural network model associated with deep adversarial networks (deep neural network model), supervised machine learning algorithms (supervised learning algorithm) to extract entities, which reasonably includes locating (position information) reference numbers, from patent documents that include drawings reads on the claimed extracting the reference numbers of the technical elements and the position information of the reference numbers from the one or more drawings through the supervised learning algorithm based on the deep neural network model comprises: extracting basic feature information of the one or more drawings through a feature extraction convolutional network in the deep neural network model.], and processing the basic feature information through a specification detection convolutional network in the deep neural network model to detect the reference numbers and the position information of the reference numbers [Page 7 Lines 8-10 teaches drawings, sequences, or other additional information containing chemical data may be found at the very end of the patent document (e.g., after a claims listing and an abstract). Page 23 Lines 23-26 teach the machine learning logic 341 may generally be a logic module that incorporates one or more machine learning algorithms therein. The machine learning algorithms contained within the machine learning logic 341 and utilized by the chemical entity recognition system 120 (FIG. 3A). Page 23 Line 30 – Page 24 Line 1-16 teaches the machine learning algorithms may be supervised learning algorithms unsupervised learning algorithms, semi- supervised learning algorithms, and reinforcement learning algorithms. Specific examples of machine learning algorithms may include, but are not limited to, nearest neighbor algorithms, naive Bayes algorithms, decision tree algorithms, linear regression algorithms, supervised vector machines, neural networks, clustering algorithms, association rule learning algorithms, Q-leaming algorithms, temporal difference algorithms, and deep adversarial networks. Other specific examples of machine learning algorithms within the machine learning logic 341 should generally be understood and are included within the scope of the present disclosure. Illustrative examples of machine learning models include, but are not limited to, a convolutional neural network (CNN) model, a long short-term memory (LSTM) model, a neural network (NN) model, a dynamic time warping (DTW) model, or the like.. Page 24 Lines 17-22 teach the chemical entity extraction logic 342 contained within the machine learning logic 341 generally contains programming instructions for extracting chemical entities from a chemical patent document. That is, the chemical entity extraction logic 342 may contain programming instructions for receiving a normalized/unified patent document from the corpus of patent documents, analyzing the document, and determining chemical entities contained within the document. Note: The chemical entity recognition system that utilizes, based on a convolutional neural network model associated with deep adversarial networks (deep neural network model), supervised machine learning algorithms (supervised learning algorithm) to extract entities, which reasonably includes locating (position information) reference numbers, from patent documents that include drawings reads on the claimed extracting the reference numbers of the technical elements and the position information of the reference numbers from the one or more drawings through the supervised learning algorithm based on the deep neural network model comprises: extracting basic feature information of the one or more drawings through a feature extraction convolutional network in the deep neural network model. The examiner further interprets the cited extracting chemical entity information based must include processing the located (position information) entity (basic feature) information that reasonably includes reference numbers found in the specification of a patent document utilizing convolutional neural network model associated with deep adversarial networks (deep neural network model) reasonably reads on the claimed processing the basic feature information through a specification detection convolutional network in the deep neural network model to detect the reference numbers and the position information of the reference numbers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sukman and Elias, by incorporating an entity recognition system that utilizes, based on a neural network model including a convolutional neural network (CNN) model, supervised machine learning algorithms to extract entities from patent documents that include drawings, as taught by Akhonder (Page 7 Lines 8-10, Page 23 Lines 23-26, Page 23 Line 30 – Page 24 Line 1, and Page 24 Lines 17-22, ), because the three applications are directed to patent document analysis; incorporating an entity recognition system that utilizes, based on a neural network model including a convolutional neural network (CNN) model, supervised machine learning algorithms to extract entities from patent documents that include drawings improves the usefulness of patent resources (see Akhonder Page 8 Line 16). 

As to claim 8:
Sukman and Elias discloses all of the limitations as set forth in the rejection of claim 1, but does not appear to expressly disclose the method for constructing the patent knowledge database according to claim 1, wherein extracting the description information corresponding to each of the reference numbers from the patent specification comprises: extracting named entities from the patent specification through a supervised learning algorithm based on a bi-LSTM(Long Short Term Memory) network model, and associating the named entities and the reference numbers to obtain the description information corresponding to each of the reference numbers
Akhonder discloses:
The method for constructing the patent knowledge database according to claim 1, wherein extracting the description information corresponding to each of the reference numbers from the patent specification comprises: extracting named entities from the patent specification through a supervised learning algorithm based on a bi-LSTM(Long Short Term Memory) network model, and associating the named entities and the reference numbers to obtain the description information corresponding to each of the reference numbers [Page 7 Lines 8-10 teaches drawings, sequences, or other additional information containing chemical data may be found at the very end of the patent document (e.g., after a claims listing and an abstract). Page 23 Lines 23-26 teach the machine learning logic 341 may generally be a logic module that incorporates one or more machine learning algorithms therein. The machine learning algorithms contained within the machine learning logic 341 and utilized by the chemical entity recognition system 120 (FIG. 3A). Page 23 Line 30 – Page 24 Line 1-16 teaches the machine learning algorithms may be supervised learning algorithms unsupervised learning algorithms, semi- supervised learning algorithms, and reinforcement learning algorithms. Specific examples of machine learning algorithms may include, but are not limited to, nearest neighbor algorithms, naive Bayes algorithms, decision tree algorithms, linear regression algorithms, supervised vector machines, neural networks, clustering algorithms, association rule learning algorithms, Q-leaming algorithms, temporal difference algorithms, and deep adversarial networks. Other specific examples of machine learning algorithms within the machine learning logic 341 should generally be understood and are included within the scope of the present disclosure. Illustrative examples of machine learning models include, but are not limited to, a convolutional neural network (CNN) model, a long short-term memory (LSTM) model, a neural network (NN) model, a dynamic time warping (DTW) model, or the like. Page 24 Lines 17-22 teach the chemical entity extraction logic 342 contained within the machine learning logic 341 generally contains programming instructions for extracting chemical entities from a chemical patent document. That is, the chemical entity extraction logic 342 may contain programming instructions for receiving a normalized/unified patent document from the corpus of patent documents, analyzing the document, and determining chemical entities contained within the document. Note: The chemical entity (description information) recognition system that utilizes, based on a long short-term memory (LSTM) model, supervised machine learning algorithms (supervised learning algorithm) to extract entities, which reasonably includes locating reference numbers, from patent documents that include drawings reads on the claimed extracting the description information corresponding to each of the reference numbers from the patent specification comprises: extracting named entities from the patent specification through a supervised learning algorithm based on a bi-LSTM(Long Short Term Memory) network model, and associating the named entities and the reference numbers to obtain the description information corresponding to each of the reference number because chemical entity extraction reasonably well known to include associating the named entities and the reference numbers to obtain the description information corresponding to each of the reference number.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sukman and Elias, by incorporating an entity recognition system that utilizes, based on a neural network model including a convolutional neural network (CNN) model, supervised machine learning algorithms to extract entities from patent documents that include drawings, as taught by Akhonder (Page 7 Lines 8-10, Page 23 Lines 23-26, Page 23 Line 30 – Page 24 Line 1, and Page 24 Lines 17-22, ), because the three applications are directed to patent document analysis; incorporating an entity recognition system that utilizes, based on a neural network model including a convolutional neural network (CNN) model, supervised machine learning algorithms to extract entities from patent documents that include drawings improves the usefulness of patent resources (see Akhonder Page 8 Line 16). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukman et al. (U.S. Publication No.: US 20150187033 A1) hereinafter Sukman, in view of Elias (U.S. Publication No.: US 20190179839 A1) hereinafter Elias, and further in view of Shukla et al. (U.S. Publication No.: US 20180246972 A1) hereinafter Shukla.
As to claim 9:
Sukman and Elias discloses all of the limitations as set forth in the rejection of claim 1.
Elias also discloses:
The method for constructing the patent knowledge database according to claim 1, wherein matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers comprises: matching the description information corresponding to the reference numbers to the reference numbers in the drawings to obtain a directional relationship between various description information [Paragraph 0056 teaches the parts index logic 244d may contain programming instructions to identify a plurality of parts and part variant relationships derived from the patent text that conceptually interrelate part expressions (i.e., part names). Paragraph 0070 teaches at block 52 a drawing (or drawings), such as a patent drawing, is received. For example, a user may select a patent drawing that is presented in a graphical interface. Next, at block 54, the system extracts part numbers from the selected drawing. For example, optical character recognition may be utilized to detect and extract the part numbers from the selected drawing. Paragraph 0088 teaches an antecedent basis column 202, a description support column 203, and a parts column 204. An “X” in the antecedent basis column 202 next to a term indicates that antecedent basis is provided for a particular term (e.g., there is antecedent basis for the claim term “anchor apex” in the illustrated example). Anteceded basis is not provided for the terms in which an “X” is absent (e.g., “anchor” in the illustrated example). The parts column 204 indicates the part number assigned to the claim term in the Detailed Description section and in the figures. Note: Antecedent basis relationships indicating a direct relationship (directional relationship) between term (description information) and associated located part number (reference number) derived from a patent drawing from the specification must reasonably include the claimed matching the reference numbers, the directional relationship between the reference numbers, and the description information corresponding to the reference numbers to obtain the entity relationship of the technical elements.], and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sukman, by incorporating an analysis of terms, part numbers, and relationships between term variants as related patents and patent applications, as taught by Elias (Paragraph 0023, 0056, 0070, and 0088), because both applications are directed to patent document analysis; incorporating an analysis of terms, part numbers, and relationships between term variants as related patents and patent applications provides improvement in the way that data is collected and analyzed for patents and patent applications (see Elias Paragraph 0024). 
 
Sukman and Elias discloses all of the limitations as set forth in the rejection of claim 1 and some of 9, but does not appear to expressly disclose generating a relationship graph according to the directional relationship among the various description information and storing the relationship graph
Shukla discloses:
generating a relationship graph according to the directional relationship among the various description information and storing the relationship graph [Paragraph 0115 teaches the above-described process can be performed to allow the system to generate a user interest graph. Paragraph 0210 teaches graph data store 1800 is a functional view of the graph data store 1720 of FIG. 17 that includes diverse content including person, website, web pages, word information, social media posts, and/or other document and entity related information are all captured in the graph data store including their links/relationships represented by a directed graph overlay structure (e.g., pointers between table entries) and meta data associated with such links such as tweet text, comments on a post/web page or other online comments linking to online content/documents, anchor/web links, and/or other links/relationships to represent in near real-time content and relationships observed in the online world (e.g., WWW, social networks, etc.). Note: Generating a directed graph that includes entity relationship that contains information word information (various description information) into a graph data store reads on the claimed generating a relationship graph according to the directional relationship among the various description information and storing the relationship graph.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sukman and Elias, by incorporating generating a graph with entity relationship information, as taught by Shukla (Paragraph 0115 and Paragraph 0210), because the three applications are directed to document analysis; incorporating generating a graph with entity relationship information improves solutions for analyzing documents (see Shukla Paragraph 0254). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukman et al. (U.S. Publication No.: US 20150187033 A1) hereinafter Sukman, in view of Elias (U.S. Publication No.: US 20190179839 A1) hereinafter Elias, in view of Stoyanovsky et al. (U.S. Publication No.: US 20190294695 A1) hereinafter Stoyanovsky, and further in view of Barker et al. (U.S. Publication No.: US 20170213136 A1) hereinafter Barker.
As to claim 12:
Sukman and Elias discloses all of the limitations as set forth in the rejection of claim 1 and some of 9, but does not appear to expressly disclose the method for constructing the patent knowledge database according to claim 1, wherein fusing the implicit information comprises: generating corresponding feature vectors according to various entity relationships included in the implicit information, using a linear classifier to judge the various entity relationships according to the feature vectors, calculating a probability that the various entity relationships are real relationships, and filtering the various entity relationships whose probability are less than a set threshold.
Stoyanovsky discloses:
The method for constructing the patent knowledge database according to claim 1, wherein fusing the implicit information comprises: generating corresponding feature vectors according to various entity relationships included in the implicit information [Paragraph 0030 teaches the present invention therefore interprets pairs of entities by identifying the actual relationship between the entities within each of the pairs, in order to identify their implicit relationship. Paragraph 0033 teaches the vector representations of words are produced using word2vec, which generates word embeddings (i.e., numerical vector representations of words/terms/phrases), and then determines their relationships based on the vector space/distance between the generated vector representations. Figure 3 and Paragraphs 0050-0052 teaches the server retrieves a third term D from the original corpus of documents, where the third term D has a same label as the second term B. For example, if the third term D was “Enterprise Dog” and the second term was “Enterprise Bravo”, they would both have the same label “company”, even though they are different terms…. the server then implements the word vector generating process in order to generate a third numerical vector {right arrow over (D)} for the third term D. Note: Generating a third vector based on B according to implicit entity relationship A and B reads on the claimed generating corresponding feature vectors according to various entity relationships included in the implicit information.], using a linear classifier to judge the various entity relationships according to the feature vectors [Paragraph 0032 teaches word embeddings are a vector space language model in which the vector representation of a word is chosen by observing in which contexts that word occurs…. the vector representation can be trained using log-linear models. Paragraph 0038 teaches Statistical Information and Relation Extraction (SIRE) subsystem, which uses contextual analysis of a passage to create labels for terms in the passage, has the ability to identify terms. Paragraph 0068 teaches word vector generating process generates a numerical vector for each term from the training corpus. For example, the term for “Person A” may be assigned the vector {right arrow over (A)} and the term for “Enterprise A” may be assigned the vector {right arrow over (B)}, based on their context in the passage and other information utilized by the word vector generating process (e.g., Word2Vec). Note: Determining which context a word falls under, labeling the word based on a context analysis (linear classifier) where the context are associated with vectors trained log-linear models (according to the feature vectors) reads on the claimed using a linear classifier to judge the various entity relationships according to the feature vectors because the context is determination and labeling associated with log-linear models reads on the claimed linear classifier.], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sukman and Elias, by incorporating labeling words associated with vectors based on context, as taught by Stoyanovsky (Paragraph 0030, 0032, 0033, 0038, 0050-0052, and 0068), because the three applications are directed to document analysis; incorporating labeling words associated with vectors based on context optimizes an efficiency of a computer system when retrieving documents (see Stoyanovsky Paragraph 0001).
Sukman, Elias, and Stoyanovsky discloses all of the limitations as set forth in the rejection of claim 1 and some of 12, but does not appear to expressly disclose calculating a probability that the various entity relationships are real relationships and filtering the various entity relationships whose probability are less than a set threshold.
Barker discloses:
calculating a probability that the various entity relationships are real relationships [Paragraph 0035 teaches feature sets may be created from the relation items 215 on each path between training entities that can be used for machine learning of implicit relations between those entities. Query entities may be provided to the system and a relation score for the query entities may be returned based on the machine learning. Paragraph 0046 teaches a classifier that takes feature sets such as the foregoing and generates a set of classifier weights. Each feature may be assigned a value; one such approach assigns an initial value of one (1) to each feature. These “weights” are combined with the feature values to obtain a number indicating the probability of two entities being related. In the training phase of the classifier, the weights are determined such that the probability of the entity pairs in the positive examples, where the entities are explicitly associated, is maximized and the probability of entity pairs in the negative examples, where the entities are explicitly unassociated, is minimized. Note: Taking implicit entity relationships, calculating a probability/weight that indicates a positive explicitly associated entity relationship (real relationship) or negative explicitly associated relationship reads on the claimed calculating a probability that the various entity relationships are real relationships.], and filtering the various entity relationships whose probability are less than a set threshold [Paragraph 0035 teaches feature sets may be created from the relation items 215 on each path between training entities that can be used for machine learning of implicit relations between those entities. Query entities may be provided to the system and a relation score for the query entities may be returned based on the machine learning. Paragraph 0046 teaches a classifier that takes feature sets such as the foregoing and generates a set of classifier weights. Each feature may be assigned a value; one such approach assigns an initial value of one (1) to each feature. These “weights” are combined with the feature values to obtain a number indicating the probability of two entities being related. In the training phase of the classifier, the weights are determined such that the probability of the entity pairs in the positive examples, where the entities are explicitly associated, is maximized and the probability of entity pairs in the negative examples, where the entities are explicitly unassociated, is minimized. Note: Negative probability examples (less than 0) reads on the claimed less than a threshold and minimizing negative probability examples (entity relationship) reasonably reads on the claimed filtering the various entity relationships whose probability are less than a set threshold.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Sukman, Elias, and Stoyanovsky, by incorporating probabilities associated implicit entity relationship and minimizing negative probability entity relationships, as taught by Barker (Paragraph 0035 and 0046), because the four applications are directed to document analysis; incorporating probabilities associated implicit entity relationship and minimizing negative probability entity relationships provides technical improvements over technologies (see Barker Paragraph 0081).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169